IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PPM ATLANTIC RENEWABLE,         : No. 360 WAL 2014
                                :
               Petitioner       :
                                : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
          v.                    :
                                :
                                :
FAYETTE COUNTY ZONING HEARING :
BOARD, NEIL BROWN AND THOMAS J. :
BOZEK,                          :
                                :
               Respondents      :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.